               Case 3:20-cv-07811-VC Document 5 Filed 11/05/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID B. COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 8         Telephone: (415) 436-7303
           FAX: (415) 436-7234
 9         David.Countryman@usdoj.gov
10 Attorneys for United States of America

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14 UNITED STATES OF AMERICA,               ) CASE NO.: CV 20-7811 VC
                                           )
15         Plaintiff,                      ) WARRANT OF ARREST OF PROPERTY IN REM
                                           )
16      v.                                 )
                                           )
17   APPROXIMATELY 69,370 BITCOIN (BTC), )
     BITCOIN GOLD (BTG), BITCOIN SV (BSV), )
18   AND BITCOIN CASH (BCH) SEIZED FROM )
     1HQ3GO3GGS8PFNXUHVHRYTPCQ5FGG8H )
19   BH,                                   )
                                           )
20         Defendant.                      )
                                           )
21

22         TO:     ANY SPECIAL AGENT OF INTERNAL REVENUE SERVICE
23

24          YOU ARE HEREBY COMMANDED to arrest and seize the defendant Approximately 69,370
25 Bitcoin (BTC), Bitcoin Gold (BTG), Bitcoin SV (BSV), and Bitcoin Cash (BCH) seized from

26 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh and maintain custody of same pursuant to 19 U.S.C.

27 § 1605 until further Order of the Court.

28
     Warrant of Arrest of Property IN REM
     CV 20-7811 VC
                                                  1
               Case 3:20-cv-07811-VC Document 5 Filed 11/05/20 Page 2 of 2




 1          Claimants of the above-described property which is the subject of this action shall file their

 2 claims with Clerk of the Court, Northern District of California, 450 Golden Gate Avenue, 16th floor, San

 3 Francisco, California 94102 and serve a copy thereof upon the United States Attorney, Attention: David

 4 B. Countryman, Assistant United States Attorney, U.S. Attorney’s Office, 450 Golden Gate Avenue, 9th

 5 Floor, San Francisco, California 94102, within 35 days after the date of service of the complaint in

 6 accordance with Rule G(5) of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture

 7 Claims or within 60 days after the first date of publication of the Notice of Forfeiture Action, whichever

 8 is earlier and answers to the Complaint shall be filed and served within twenty-one (21) days thereafter

 9 or within such additional time as may be allowed by the Court.
10          Statements of interest and answers should be filed with the Office of the Clerk, United States
11 District Court for the Northern District of California, 450 Golden Gate Avenue, 16th floor, San

12 Francisco, California 94102, and copies should be served on David B. Countryman, Assistant United

13 States Attorney, 450 Golden Gate Avenue, 9th Floor, San Francisco, California 94102.

14

15                                                            ST
                                                                ATE
                                                                   S DISTR
                                                                          IC
                                                                            T  United States District Clerk
                                                          D
                                                                                                Susan Y. Soong
                                                                                    CO
                                                     E
                                                   IT




                                                                                      UR
                                                 UN




16
                                                                                        T




     Dated: November 5, 2020                                                                      Deputy Clerk
                                                                               By: ____________________________
                                                 N O RT




                                                                                         NI A
                                                                                     OR
                                                   HE




                                                                                    IF




17                                                        N
                                                                                    AL
                                                          R




                                                              DI
                                                                   S T RI T O F C
                                                                         C



18

19

20

21

22

23

24

25

26

27

28
     Warrant of Arrest of Property IN REM
     CV 20-7811 VC
                                                                    2
